UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4561


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HAROLD WAYNE LAIL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cr-00140-LCB-1)


Submitted: April 24, 2018                                          Decided: June 8, 2018


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Ira Knight, Assistant
Federal Public Defenders, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Eric L. Iverson, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Wayne Lail pled guilty, pursuant to a plea agreement, to receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (2012). District courts

must impose a $5000 special assessment for any defendant convicted of, among other

offenses, a crime involving sexual exploitation or other abuse of children, unless the

court finds that the defendant is indigent. 18 U.S.C.A. § 3014(a) (West Supp. 2017). As

part of Lail’s sentence, the district court imposed a $5000 special assessment pursuant to

§ 3014. On appeal, Lail argues that the district court erred in imposing that special

assessment. Specifically, he contends that the court failed to make sufficient findings of

fact to support its conclusion that he was not indigent, and erred in presuming that the

sale of Lail’s home would be sufficient to cover his liabilities. We affirm.

       We “review de novo the adequacy of factual findings to support a fine . . . and

accept the district court’s findings unless they are clearly erroneous.” United States v.

Linney, 134 F.3d 274, 281 (4th Cir. 1998). District courts must make specific findings of

fact sufficient to facilitate appellate review of the court’s conclusion that a defendant is

not indigent.   Id.   A presentence report adopted by the district court may provide

sufficient factual findings to allow effective appellate review of the assessment. See

United States v. Aramony, 166 F.3d 655, 665 (4th Cir. 1999).

       In determining whether a defendant is indigent, courts “consider, among other

things, the income, financial resources, and earning capacity of the defendant, as well as

the burden that the [financial penalty] will impose upon the defendant and his

dependents.” Id. (internal quotation marks omitted). See also United States v. Kelley,

                                             2
861 F.3d 790, 801 (8th Cir. 2017) (“[W]e think that in the context of § 3014 indigence

determinations, an analysis of both a defendant’s current financial situation and his

ability to pay in the future is appropriate in determining his ‘non-indigent’ status.”). “The

defendant bears the burden of demonstrating his present and prospective inability to pay.”

Aramony, 166 F.3d at 665.

       Here, the district court adopted the PSR in its entirety, and the PSR contained a

detailed discussion of Lail’s financial situation, including his assets, income, liabilities,

and expenses. This detailed analysis of Lail’s finances and of his current and future

ability to pay restitution and the mandatory assessment is sufficient to permit appellate

review of the district court’s decision to impose the $5000 special assessment. Id. at 665.

       The district court did not clearly err in finding that Lail is not indigent for the

purpose of 18 U.S.C.A. § 3014. The PSR noted that Lail intended to sell his residence,

which Lail valued at approximately $100,000, an amount significantly lower than the

assessed value.    Even after adopting Lail’s lower valuation of his home, the PSR

calculated that Lail had a total net worth of $74,500 and concluded that, although Lail did

not have sufficient financial resources to make an immediate monetary payment, he

would be able to satisfy any monetary payments imposed by the court after he sold his

residence. We discern no clear error in that analysis.

       Therefore, we affirm the district court’s judgment.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                             3